         Case 1:21-cv-00586-APM Document 42 Filed 08/16/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
       __________________________________________
                                                  )
       Representative ERIC SWALWELL,              )
                                                  )
                     Plaintiff,                   )
                                                 )
              v.                                 ) Case No. 1:21-cv-00586-APM
                                                 )
       DONALD J. TRUMP, et al.,                  )
                                                 )
                     Defendants.                 )
                                                  )


                   PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                    DEFENDANT MO BROOKS’ MOTION TO STRIKE

       Plaintiff Eric Swalwell, through undersigned counsel, submits this memorandum

opposing Defendant Mo Brooks’ motion to strike portions of Plaintiff’s opposition to Brooks’

petition for certification under the Westfall Act. See ECF Dk. No. 39. Brooks’ motion is

improper under Fed. R. Civ. P. 12(f), which limits motions to strike to pleadings only, and even

if it were not, the motion cites nothing improper about Plaintiff’s filing and instead simply makes

arguments already before the Court that are not properly the subject of a motion to strike.

       In support of this motion, Plaintiff states as follows:

                                          ARGUMENT

       Fed. R. Civ. P. 12(f) permits “[t]he court [to] strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” (Emphasis added.)

“Pleadings,” in turn, are defined exclusively as a “complaint” (including a “third-party

complaint”), a “counterclaim,” a “crossclaim,” and answers or replies to those specific

documents. Fed. R. Civ. P. 7(a). “Motions and [o]ther [p]apers” are separately identified as a

discrete category distinguished from pleadings. Id. 7(b). Here, Brooks moves to strike a non-
         Case 1:21-cv-00586-APM Document 42 Filed 08/16/21 Page 2 of 4




pleading – namely, Plaintiff’s opposition motion to Brooks’ petition to certify that he was acting

within the scope of his employment. See ECF Dk. No. 34. On this basis alone the Court should

reject Brooks’ motion to strike as procedurally barred under the federal rules.

       Even if the Court were to look beyond the plain language of Rule 12(f) and the clearly

defined terms it references, it still should deny Brooks’ motion because it is nothing more than

additional argument in support of his petition, which is not a proper subject for such a motion.

Generally, motions to strike are disfavored. See Canady v. Erbe Elektromedizin GmbH, 307 F.

Supp. 2d 2, 7 (D.D.C. 2004) (courts “disfavor motions to strike … because they propose a drastic

remedy”). Moreover, “merits arguments in opposition to a dispositive motion should be

presented in an opposition to such a motion, not a motion to strike.” Pilkin v. Sony Interactive

Entertainment LLC, 2021 WL 2451299, at *1 (D.C. Cir. Mar. 19, 2021).

       Although courts do have discretion to strike even non-pleadings, that discretion is

reserved for the most severe circumstances. This includes “filings that contain scandalous

materials” – that is, any allegation “that unnecessarily reflects on the moral character of an

individual or states anything in repulsive language that detracts from the dignity of the court,”

Davidson v. District of Columbia, 2010 WL 11583333, at * 2 (D.D.C. Jun. 4, 2010) – or

instances of “tempestuous litigation,” Phillips v. Mabus, 319 F.R.D. 36, 38 (D.D.C. 2016); see

also Canady, 307 F. Supp. 2d. at 9-10 (motion to strike parties’ summary judgment motions

appropriate because of the “parade of follies” that included the parties’ “failure to comply with

the court’s standards and local rules in briefing” their motions.).

       No such circumstances exist here. Defendant Brooks petitioned this Court to certify that

he is entitled to immunity under the Westfall Act. Representative Swalwell, as well as third

parties the Department of Justice and the U.S. House General Counsel (both acting at the Court’s




                                                  2
         Case 1:21-cv-00586-APM Document 42 Filed 08/16/21 Page 3 of 4




invitation), filed mine-run oppositions to this petition. In other words, the parties made ordinary

arguments in support of their positions, which now are ripe for the Court’s consideration. This is

not “tempestuous” or “scandalous” litigation; it is simply litigation.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Brooks’ motion to strike.



Dated: August 16, 2021                                        Respectfully submitted,

        /s/ Philip Andonian                                   /s/ Matthew Kaiser
CALEBANDONIAN PLLC                                    KAISERDILLON PLLC
Philip Andonian (D.C. Bar No. 490792)                 Matthew Kaiser (D.C. Bar No. 486272)
Joseph Caleb (D.C. Bar No. 495383)                    Sarah Fink (D.C. Bar No. 166663)
1100 H Street, N.W., Ste. 315                         1099 Fourteenth Street, N.W., 8th Fl.
Washington, D.C. 20005                                Washington, D.C. 20005
Tel: (202) 953-9850                                   Tel: (202) 640-2850
Email: phil@calebandonian.com                         Email: mkaiser@kaiserdillon.com
        joe@calebandonian.com                                 sfink@kaiserdillon.com


        /s/ Barry Coburn
COBURN & GREENBAUM PLLC
Barry Coburn (D.C. Bar No. 358020)
Marc Eisenstein (D.C. Bar No. 1007208)
1710 Rhode Island Avenue, N.W., 2nd Fl.
Washington, D.C. 20036
Tel: (202) 643-9472
Email: barry@coburngreenbaum.com
        marc@coburngreenbaum.com

Attorneys for Plaintiff Eric Swalwell




                                                 3
         Case 1:21-cv-00586-APM Document 42 Filed 08/16/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2021, the foregoing Plaintiff’s

Memorandum in Opposition to Defendant Mo Brooks’ Motion to Strike was served upon all

parties of record by the Court’s CM/ECF system.

                                                             /s/ Philip Andonian
                                                             Philip Andonian
